DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney MICHAEL T. GABRIK (Reg. No. 32,896) on 09/22/2021.

The claims have been amended as follows:

AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions, and listings, of claims in the application.
1 – 7. (Canceled)
8. (Currently Amended) A system comprising:
a storage device containing executable instructions to monitor a frequency at which a task of a real time operating system is performed; and
a processing resource coupled to the storage device to execute the executable instructions to:
determine a first time associated with a first execution of the task and determine a second time associated with a second execution of the task;
calculate a time difference between the first time and the second time;
determine whether the time difference is in a fixed range; 
set an error flag to be true when the time difference is not within the fixed range or set the error flag to be false when the test value is within the fixed range; and
	a timer coupled to the processing resource, wherein the timer is configured to count pulses of a clock signal and to generate output count values from which the first and second times are determined.
9. (Previously Presented) The system of claim 8, wherein the processing resource is at least one of: (a) a single core central processing unit (CPU), (b) a multi-core CPU, or (c) a computer cluster. 
10. (Canceled)

11. (Currently Amended) The system of claim [[10]] 8, wherein the timer is a decrementing timer that counts down from a maximum count value to a minimum count value, and when the timer reaches the minimum count value, the timer transitions to the maximum count value. 


a timer configured to count transitions of a clock signal;
a storage device containing executable instructions;
a processing resource coupled to the timer and to the storage device to execute the executable instructions to:
determine a value representing one of (i) a ratio of a time to execute a task of a real time operating system to a count interval of the timer, or (ii) a product of a time to execute the task and the frequency of the timer;
determine whether the value is within a fixed range determined based on a frequency of the timer, an execution frequency of the task, and an allowable execution frequency; and
set an error flag to be true when the ratio is not within the fixed range or set the error flag to be false when the ratio is within the fixed range.
13. (Previously Presented) The system of claim 12, wherein the processing resource is at least one of: (a) a single core central processing unit (CPU), (b) a multi-core CPU, or (c) a computer cluster. 
14. (Currently Amended) A method comprising:
determining, by a processing resource, a first time associated with a first execution of a task of a real time operating system and a second time associated with a second execution of the task;
calculating a time difference between the first time and the second time;
determining whether the time difference is in a fixed range; 
setting an error flag to be true when the time difference is not within the fixed range or setting the error flag to be false when the time difference is within the fixed range; and
counting pulses of a clock signal and to generate output count values from which the first and second times are determined.
15. (Canceled) 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Tohzaka (US Publication 2015/0074673 A1) discloses the CPU 101 calculates a difference between the present reference time and the target time and thus acquires this difference as the determination information. Then, the CPU 101 determines whether the difference is within the allowable error range specified by the allowable error information or not (S13). The CPU 101 includes an acquiring unit to acquire the determination information and a determining unit to determine whether a value indicated by the determination information is within the allowable error range or not. If within the allowable error range (YES), the CPU 101 continuously executes the first process (S14), and finishes the processes in the processing flow. However, Tohzaka does not disclose “determine a first time associated with a first execution of the task and determine a second time associated with a second execution of the task; calculate a time difference between the first time and the second time; determine whether the time difference is in a fixed range; set an error flag to be true when the time difference is not within the fixed range or set the error flag to be false when the test value is within the fixed range; and a timer coupled to the processing resource, wherein the timer is configured to count pulses of a clock signal and to generate output count values from which the first and second times are determined.”.

	Takizawa (US Publication 2010/0036517) discloses the comparison of the first counter values is executed by checking the previous and the current values of the first counter whether difference between the previous and the current values of the first counter is within a predetermined range of sequential increments, and when the comparison result is not true, the second program is configured to detect an abnormal execution of the first program and to execute an anomalies process; and the comparison of the second counter values is executed by checking the previous and the current values of the second counter whether difference between the previous and the current values of the second counter is within a predetermined range of sequential increments, and when the comparison result is not true, the first program is “determine a first time associated with a first execution of the task and determine a second time associated with a second execution of the task; calculate a time difference between the first time and the second time; determine whether the time difference is in a fixed range; set an error flag to be true when the time difference is not within the fixed range or set the error flag to be false when the test value is within the fixed range; and a timer coupled to the processing resource, wherein the timer is configured to count pulses of a clock signal and to generate output count values from which the first and second times are determined.”.
	Thus, the prior art of record do not teach or suggest individually or in combination “determine a first time associated with a first execution of the task and determine a second time associated with a second execution of the task; calculate a time difference between the first time and the second time; determine whether the time difference is in a fixed range; set an error flag to be true when the time difference is not within the fixed range or set the error flag to be false when the test value is within the fixed range; and a timer coupled to the processing resource, wherein the timer is configured to count pulses of a clock signal and to generate output count values from which the first and second times are determined.” as disclosed in the newly amended claim 1 above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187